AMERICAN INDEPENDENCE FUNDS TRUST 1345 Avenue of the Americas, 2 nd Floor New York, NY 10105 (212) 488-1331 July 10, 2015 VIA ELECTRONIC DELIVERY Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 RE: The American Independence Funds Trust (the “Registrant” or “Trust”) SEC File Numbers: 811-21757; 333-124214 Mr. Grzeskiewicz: Accompanying this letter for filing pursuant to Rule 485(b) of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, is Post-Effective Amendment No. 120 of the Registrant’s Registration Statement with respect to a new series of the Trust, the American Independence Large Cap Growth Fund (the “Fund”). The purpose of this filing is to amend the initial registration statement filing for the Fund filed on April 27, 2015 pursuant to Rule 485(a) in response to the comments received from Ms. Bentzinger, and to confirm the effective date of July 13, 2015. Please contact the undersigned at (646) 747-3477 should you have any questions regarding this filing. Sincerely, /s/ Eric M. Rubin Eric M. Rubin President, American Independence Funds Trust enclosure
